Exhibit 10(c)

LOGO [g43939g22s30.jpg]

 

TO: Wolfgang R. Schmitt

March 11, 2009

AMENDED NOTICE OF ISSUANCE OF RESTRICTED STOCK

On August 13, 2008, the Human Resources and Compensation Committee of the Board
of Directors (“Committee”) of Parker-Hannifin Corporation (“Company”) granted to
you 1,350 restricted shares of Parker-Hannifin Corporation Common Stock
(“Shares”) pursuant to the 2004 Non-Employee Directors’ Stock Incentive Plan
(“Plan”). On January 28, 2009, the Committee amended the terms and conditions of
the Shares to shorten the vesting period. Accordingly, your amended award is
subject to the following terms and conditions:

 

1. Shares will be issued as of October 1, 2008.

 

2. Ownership of the Shares vest (i.e., become unrestricted) on September 30,
2009.

 

3. The Shares cannot be sold or otherwise transferred or assigned until they
vest.

 

4. Except as otherwise provided in this Notice, in the event you cease to be
Director of the Company for any reason prior to September 30, 2009, including,
without limitation, your retirement, death, disability, voluntary or involuntary
removal from the Board of Directors or a “change in control” of the Company (as
defined in the Plan), a pro rata portion of your unvested Shares will vest
immediately, based upon the ratio of the number of months you actually served as
a Director to the total number of months in the vesting period, and all
remaining unvested Shares will be forfeited.

 

5. Certificates representing the Shares will not be issued during the vesting
period. Rather, the Shares will be issued in an uncertificated book entry format
at the transfer agent.

 

6. Shares will earn non-refundable dividends during the vesting period, payable
directly to you.

 

7. Upon the earlier of vesting or your eligibility for retirement, the value of
the Shares will become taxable income to you. In the event the Company is liable
to remit withholding taxes on your behalf, you will be obligated to immediately
pay the Company for all withholding taxes payable by the Company at such time.

 

- 1 -



--------------------------------------------------------------------------------

8. If you engage in any Detrimental Activity (as defined in the Plan), the
Committee may at any time revoke this award by either canceling the Shares
(whether unvested or vested) or, if vested Shares have been disposed of, by
requiring repayment to the Company in cash of the fair market value (as defined
in the Plan) of the liquidated shares as of the date the Committee revokes the
award. The Company may set off any repayment in cancelled Shares or in cash
against any amounts that may be owed by the Company to you, whether as director
fees, deferred compensation, or in the form of any other benefit for any other
reason. Detrimental Activity, as defined in the Plan, means activity that is
determined in individual cases, by the Committee or its express delegate, to be
detrimental to the interests of the Company or a subsidiary, including, without
limitation, (i) rendering services to an organization, or engaging in a
business, that is, in the judgment of the Committee or its express delegate, in
competition with the Company; (ii) disclosing to anyone outside of the Company,
or using for any purpose other than the Company’s business, confidential
information or material related to the Company, whether acquired by you during
or after your service as a Director of the Company; (iii) fraud, embezzlement,
theft-in-office or other illegal activity; or (iv) violation of the Company’s
Code of Ethics.

 

9. By acknowledging of the terms and conditions of this award, you hereby
consent to the cross-border collection, use and disclosure by the Company of
certain personal data required solely for the purpose of the administration and
exercise of this grant. Disclosure of personal data shall be limited to your
name, gender, address, telephone number, date of birth, position, and country of
residence. All personal data shall be treated as highly confidential and shall
not be used for any purpose other than Plan administration.

 

10. To the extent not otherwise specified above, the issuance of the Shares is
subject to the terms and conditions of the Plan.

Please confirm your receipt of this Notice and indicate your acknowledgment and
agreement to the terms specified herein by signing and returning a copy of this
Notice to Tom Piraino.

Sincerely yours,

/s/ D. E. Washkewicz

Donald E. Washkewicz

Chairman of the Board, Chief Executive Officer and President

Acknowledged and Agreed:

 

      Date:     Wolfgang R. Schmitt      

 

- 2 -